






        
TWENTY-FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This Twenty-First Amendment to Employment Agreement is made and entered into as
of January 1, 2013, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Jose Luis Laparte ("Executive").


Recitals


A)
On June 3, 2004 an Employment Agreement was made and entered into by and between
Employer and Executive.



B)
Said Employment Agreement has been amended on twenty prior occasions;



C)
Employer and Executive now desire to amend the Employment Agreement, as set
forth hereinbelow:



Agreement


1.
Section 2.1 of the Employment Agreement, which currently provides:



2.1    Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $561,000 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.
 
is hereby amended, effective January 1, 2013 to provide as follows:


2.1    Salary. For Executive's services hereunder, Employer shall pay as base
salary to Executive the amount of $572,220 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer's normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.


2.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.



Executed in San Diego, California, as of the date first written above.


EXECUTIVE                        EMPLOYER
PriceSmart, INC.


Jose Luis Laparte                     By:                 


______________________                Name: Robert M. Gans    


Its:     Executive Vice President




